         Case 3:20-cv-00516-VAB Document 147 Filed 01/24/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                        :   CASE NO. 3:20-cv-00516-VAB
                                                     :
                        Plaintiff,                   :
 v.                                                  :
                                                     :
 VINCENT K. MCMAHON and ALPHA                        :
 ENTERTAINMENT LLC,                                  :
                                                     :
                        Defendants.                  :   JANUARY 24, 2021

  NOTICE OF INTENT TO MOVE TO DISMISS PLAINTIFF’S NEWLY ASSERTED
   CLAIM FOR ALLEGED BREACH OF THE IMPLIED DUTY OF GOOD FAITH

       Defendants Vincent K. McMahon (“McMahon”) and Alpha Entertainment LLC (“Alpha”)

(collectively, the “Defendants”) submit the following Notice to advise the Court of certain

considerations pertinent to the discovery motions which are sub judice.

       1.      During the extensive conferences between counsel regarding Plaintiff’s broad

discovery requests, Plaintiff’s counsel attempted to justify those requests on the grounds that they

were supposedly relevant to a claim that Plaintiff’s termination was pretextual. Defendants’

counsel cited numerous cases to Plaintiff’s counsel demonstrating that claims of pretext are not

relevant to a for-cause termination case.

       2.      At no time prior to the parties’ filing of their discovery memoranda on January 15,

2020 did Plaintiff’s counsel indicate an intent to amend the complaint to assert an implied duty of

good faith claim in an attempt to justify his discovery requests. As a result, Defendants did not

brief the viability of such a claim to the Court in their discovery memoranda.

       3.      In his final memorandum regarding the outstanding discovery disputes filed on

January 15, 2020, Plaintiff argued for the very first time that the disputed information and

documents he seeks from Defendants are relevant to a breach of the implied duty of good faith
         Case 3:20-cv-00516-VAB Document 147 Filed 01/24/21 Page 2 of 3




claim that he had never asserted. (ECF No. 143 at 4-8, n.4.) Plaintiff obviously is not entitled to

discovery on a claim that was not asserted in his complaint. See Fed. R. Civ. P. 26(b)(1), Advisory

Committee Note to 2000 Amendment (observing that the Court can “confine discovery to the

claims and defenses asserted in the pleadings” and that the parties “have no entitlement to

discovery to develop new claims or defenses that are not already identified in the pleadings”);

Abrahams v. Young & Rubicam, 979 F. Supp. 122, 129 (D. Conn. 1997) (“The purpose of

discovery is to find out additional facts about a well-pleaded claim, not to find out whether such a

claim exists.”) (internal quotation marks omitted).

        4.      On January 22, 2020, after the parties had completed briefing on the outstanding

discovery disputes, Luck filed a Second Amended Complaint purporting to assert a breach of the

implied duty of good faith claim for the first time. (ECF No. 145.) Defendants intend to move to

dismiss the breach of the implied duty of good faith claim in the Second Amended Complaint

because it fails to state a claim.

        5.      Accordingly, Defendants respectfully submit that the Court should not consider

Luck’s breach of the implied duty of good faith claim when resolving the discovery disputes that

are currently pending before the Court. Because of the irregular manner in which Luck continues

to try to change what this case is about, this Court has not had any adversarial input from

Defendants on the viability of Luck’s newly minted claim designed to avoid a decision on the

merits of whether “cause” is absent in this case.




                                                    2
         Case 3:20-cv-00516-VAB Document 147 Filed 01/24/21 Page 3 of 3




                                                       DEFENDANTS VINCENT K. MCMAHON
                                                       and ALPHA ENTERTAINMENT LLC

                                                       By: /s/ Jerry S. McDevitt
                                                       Jerry S. McDevitt
                                                       Curtis B. Krasik
                                                       K&L GATES LLP
                                                       K&L Gates Center
                                                       210 Sixth Avenue
                                                       Pittsburgh, PA 15222
                                                       Phone: (412) 355-6500
                                                       Fax: (412) 355-6501
                                                       Email: jerry.mcdevitt@klgates.com
                                                       Email: curtis.krasik@klgates.com

                                                       Jeffrey P. Mueller (ct27870)
                                                       DAY PITNEY LLP
                                                       242 Trumbull Street
                                                       Hartford, CT 06103
                                                       Phone: (860) 275-0100
                                                       Fax: (860) 275-0343
                                                       Email: jmueller@daypitney.com



                               CERTIFICATION OF SERVICE

        I hereby certify that, on January 24, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                      /s/ Jeffrey P. Mueller
                                                     Jeffrey P. Mueller (ct27870)




                                                 3
